             Case 2:20-cv-01105-JLR Document 7 Filed 07/16/20 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7

 8

 9                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
10                                      AT SEATTLE

11      STATE OF WASHINGTON,                                      NO. 2:20-cv-01105

12                                   Plaintiff,                   DECLARATION OF
                                                                  DAVID ISEMINGER
13               v.

14      UNITED STATES DEPARTMENT OF
        HEALTH AND HUMAN SERVICES;
15      ALEX M. AZAR, in his official capacity as
        the Secretary of the United States
16      Department of Health and Human Services,

17                                   Defendants.

18

19          Pursuant to 28 U.S.C. § 1746(2), I, David Iseminger, declare under penalty of perjury

20   under the laws of the United States of America that the foregoing is true and correct:

21          1.        I am over the age of 18 and competent to testify in this matter.

22          2.        I have been an employee of the Health Care Authority since November 2013.

23   Currently, I am the Director of the Employees and Retirees Benefits (ERB) Division that

24   administers the Public Employees’ Benefits Board (PEBB) Program and the School Employees’

25   Benefits Board (SEBB) Program and have held this position since January 1, 2018. Prior to this,

26   I served as the acting Director for the ERB Division from July 1, 2017 through December 31,


       DECLARATION OF DAVID ISEMINGER                    1               ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
                                                                               800 Fifth Avenue, Suite 2000
                                                                                   Seattle, WA 98104
                                                                                      (206) 464-7744
              Case 2:20-cv-01105-JLR Document 7 Filed 07/16/20 Page 2 of 7




 1   2017; Deputy Director for the division from January 1, 2016 through June 30, 2017; and the
 2   legal services manager for the PEBB Program from November 2013 to December 31, 2015.
 3   Based on these experiences, I have a strong understanding of all aspects of the operational, legal,
 4   policy, collective bargaining, and benefit structure for the PEBB and SEBB Programs.
 5          3.      I hold a Juris Doctorate (2009) and Master of Public Health Genetics (2010) from
 6   the University of Washington and Bachelor of Science in Molecular Genetics from the
 7   University of Rochester (NY) (2005). I am also an attorney licensed in the state of Washington
 8   (WSBA #42768).
 9          4.      I am familiar with the rule of the Department of Health and Human Services
10   entitled “Nondiscrimination in Health and Health Education Programs or Activities, Delegation
11   of Authority,” 81 Fed. Reg. 31375-473 (the “Final Rule”), which was published in the Federal
12   Register on June 19, 2020.
13          5.      HCA purchases health care for Washington residents through Apple Health
14   (Medicaid), the Public Employee Benefits Board (PEBB) Program, the School Employee
15   Benefits Board (SEBB) Program, and the Contract of Free Association (COFA) Islander Health
16   Care Program. More than 2.5 Washingtonians receive health care services through programs
17   financed and administered by HCA, making HCA the largest health care purchaser in
18   Washington.
19          6.      The Public Employee Benefits Board is created pursuant to RCW 41.05.055
20   within HCA. The Board’s function is to design and approve health insurance benefit plans for
21   State and school district employees, and to establish eligibility criteria for participation in
22   insurance benefit plans.
23          7.      Under RCW 41.05.065, the Board’s duties include studying all matters connected
24   with the provision of health care coverage, life insurance, liability insurance, accidental death
25   and dismemberment insurance, and disability income insurance or any of, or a combination of,
26


       DECLARATION OF DAVID ISEMINGER                   2               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
                                                                              800 Fifth Avenue, Suite 2000
                                                                                  Seattle, WA 98104
                                                                                     (206) 464-7744
             Case 2:20-cv-01105-JLR Document 7 Filed 07/16/20 Page 3 of 7




 1   the enumerated types of insurance for employees and their dependents on the best basis possible
 2   with relation both to the welfare of the employees and to the state.
 3          8.      Under RCW 41.05.065, the Board is required to develop employee benefit plans
 4   that include comprehensive health care benefits for employees. In developing these plans, the
 5   Board considers the following elements:
 6               a. Methods of maximizing cost containment while ensuring access to quality
 7
                    health care;
 8
                 b. Development of provider arrangements that encourage cost containment and
 9
                    ensure access to quality care, including but not limited to prepaid delivery
10

11                  systems and prospective payment methods;

12               c. Wellness incentives that focus on proven strategies, such as smoking cessation,
13                  injury and accident prevention, reduction of alcohol misuse, appropriate weight
14
                    reduction, exercise, automobile and motorcycle safety, blood cholesterol
15
                    reduction, and nutrition education;
16
                 d. Utilization review procedures including, but not limited to a cost-efficient
17

18                  method for prior authorization of services, hospital inpatient length of stay

19                  review, requirements for use of outpatient surgeries and second opinions for
20                  surgeries, review of invoices or claims submitted by service providers, and
21
                    performance audit of providers;
22
                 e. Effective coordination of benefits; and
23
                 f. Minimum standards for insuring entities.
24
            9.      Approximately six years ago, the Board began to hear from advocates, analysts,
25
     and agency personnel about the cost-effectiveness of providing coverage for transgender
26


       DECLARATION OF DAVID ISEMINGER                     3            ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
                                                                             800 Fifth Avenue, Suite 2000
                                                                                 Seattle, WA 98104
                                                                                    (206) 464-7744
              Case 2:20-cv-01105-JLR Document 7 Filed 07/16/20 Page 4 of 7




 1   healthcare services, including hormone therapies and surgical procedures related to gender
 2   transition. The reason for this was that, at that time, public health insurance in Washington State
 3   did not cover these procedures and other transgender healthcare services.
 4          10.      On April 16, 2014, the Board met to conduct regular business. During that
 5   meeting, the Board received public comment from a number of individuals including attorney
 6   David Ward at Legal Voice, who stated that although Washington State prohibited
 7   discrimination based on gender identity in 2006, many health plans in Washington continued to
 8   have exclusions in insurance policies that had the effect of denying medically necessary care for
 9   transgender persons. Mr. Ward described a Washington State public employee who was denied
10   coverage for mental health counseling simply because she had a diagnosis of gender identity
11   disorder. Mr. Ward urged the Board to join Oregon, California, Colorado, Vermont, Connecticut,
12   and the District of Columbia, which had taken steps to remove transgender exclusions from their
13   health plans.
14          11.      During the same Board meeting, Roberta Dalley, Associate Professor Radiology
15   at the University of Washington, presented public comment regarding the problems faced by
16   transgender individuals in securing coverage for gender affirming surgical procedures. She also
17   noted the “medical necessity” of the availability of these procedures to prevent suicide of
18   transgender individuals and violence against them, and cited statistics. She also noted that the
19   American Medical Association supports public and private health insurance coverage for the
20   treatment of gender identity disorder.
21          12.      On April 16, 2014, the Board also heard from Laura Harrington, Administrative
22   Coordinator for the Air Force ROTC Program at the University of Washington. Ms. Harrington
23   explained that one of her daughters was transgender and transitioned, and her domestic partner
24   was transgender and transitioned, and that her family struggled financially because of the
25   coverage exclusions in the Public Employees Benefit Program health insurance plans available
26   at that time. Ms. Harrington also explained that high suicide rate among transgender individuals


       DECLARATION OF DAVID ISEMINGER                   4               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
                                                                              800 Fifth Avenue, Suite 2000
                                                                                  Seattle, WA 98104
                                                                                     (206) 464-7744
              Case 2:20-cv-01105-JLR Document 7 Filed 07/16/20 Page 5 of 7




 1   who do not receive medically appropriate procedures to help them transition successfully. Ms.
 2   Harrington asked the Board to provide coverage for transgender healthcare services for the health
 3   of her family and others.
 4          13.     Danielle Askini, Policy Director at Basic Rights Oregon in Portland and the
 5   Advocacy Director at Gender Justice League, which is a transgender justice organization in
 6   Seattle, also presented at the Board meeting in April 2014. She provided the Board with a study
 7   from the State of California, Department of Insurance. This study is attached as Exhibit 1 to this
 8   Declaration.
 9          14.     On July 16, 2014, the Board again met to conduct regular business and Mr. Ward
10   and Ms. Askini both provided additional public comment on the benefits of providing
11   transgender benefits. Ms. Askini stated that suicide was a regular occurrence in the transgender
12   community and that lack of health benefits was one of the primary motivating factors. According
13   to Ms. Askini, various studies show that suicide rates are between 30 and 45 percent and that
14   those drop down to about 1 to 2 percent when transgender people have access to care. Indeed,
15   Ms. Askini also spoke about a young transgender person in Seattle who committed suicide just
16   the month before.
17          15.      The PEB Board had information to understand not only that gender affirming
18   healthcare services for transgender people is needed to save lives, it also reduces costs by making
19   future spending on depression, anxiety, substance abuse, and suicide unnecessary for people who
20   would otherwise fall victim to those and other health problems. Consequently, on July 31, 2014,
21   the Board met to vote on a number of Resolutions. Resolution 4 was unanimously approved by
22   the Board, which provided that all PEBB medical plans would provide coverage for non-surgical
23   healthcare services and prescriptions for the treatment of gender dysphoria beginning January 1,
24   2015, as well as surgical services beginning July 1, 2015. At a subsequent meeting, the Board
25   moved the effective date of coverage for surgical services to January 1, 2015.
26


       DECLARATION OF DAVID ISEMINGER                   5               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
                                                                              800 Fifth Avenue, Suite 2000
                                                                                  Seattle, WA 98104
                                                                                     (206) 464-7744
              Case 2:20-cv-01105-JLR Document 7 Filed 07/16/20 Page 6 of 7




 1          16.     Today, the criteria a patient must meet to receive coverage for transgender
 2   services, is different for surgical treatments of gender dysphoria versus non-surgical treatments
 3   for gender dysphoria. However, there are specific mental health requirements that an individual
 4   must meet in order to receive both the surgical and non-surgical treatments.
 5          17.     During the first year of coverage in 2015, 131 individuals received covered
 6   transgender services and the total amount paid was $384,942.
 7          18.     In the PEBB Program in 2016, 250 individuals received covered transgender
 8   services and the total amount paid was $801,323.
 9          19.     In the PEBB Program in 2017, 338 individuals received covered transgender
10   services and the total amount paid was $1,441,915.
11          20.     In the PEBB Program in 2018, 441 individuals received covered transgender
12   services and the total amount paid was $1,429,758.
13          21.     In the PEBB Program in 2019, 556 individuals received covered transgender
14   services and the total amount paid was $2,169,686.
15          22.     HCA’s data shows a continued and growing demand in Washington for
16   transgender services and for access to this important component of health care.
17          23.      It is my understanding the Final Rule removes previous prohibitions of gender-
18   based healthcare discrimination under the ACA. More specifically, it is my understanding the
19   final rule removes from the definition of discrimination “on the basis of sex” discrimination
20   based on gender identity and sex stereotyping, and provides that the Rule does not prohibit sexual
21   orientation discrimination.
22          24.     For benefits in Washington State’s PEBB and SEBB Programs, any interference
23   in the ability of a transgender person to access the health care system, whether they are actual or
24   perceived barriers, will impact the individual’s use of covered transgender benefits, including
25   the required behavioral services they must access to have hormone and surgical benefits covered.
26


       DECLARATION OF DAVID ISEMINGER                   6               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
                                                                              800 Fifth Avenue, Suite 2000
                                                                                  Seattle, WA 98104
                                                                                     (206) 464-7744
              Case 2:20-cv-01105-JLR Document 7 Filed 07/16/20 Page 7 of 7




 1   Creating interference to the access of these behavioral health services will also result in any other
 2   behavioral health indicators from being identified and treated.
 3

 4   EXECUTED on this 14th day of July, 2020 in Tacoma Washington.
 5

 6

 7

 8                                                  David Iseminger
                                                    Director, ERB Division
 9                                                  Health Care Authority
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26


       DECLARATION OF DAVID ISEMINGER                    7               ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
                                                                               800 Fifth Avenue, Suite 2000
                                                                                   Seattle, WA 98104
                                                                                      (206) 464-7744
